On appeal from this taxation, it was moved 1. Whether, as the costs were but those of the Common Pleas, in the original suit, the costs of this suit should be the same ; and the Court held that they should. 2. Whether a retaining fee should be allowed; and held, that it should, this feeing a new suit. 3. Whether the rule to bring in the body, with the above items, which follow, should be taxed in this suit; -and held that they should; and so the taxation was • affirmed *215throughout. And 4. The rule for bringing in the body Was stricken out of the bill of costs in the original cause, for the reason, that it was taxed against the Sheriff.
Rule accordingly.